            Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 1 of 16




Elizabeth H. Potter (OSB #105482), pro hac vice pending
Laurence (“Laird”) J. Lucas (ISB #124854)
ADVOCATES FOR THE WEST
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
epotter@advocateswest.org
llucas@advocateswest.org

Attorneys for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,                          Case No. 1:20-cv-172

                          Plaintiff,
                                                     COMPLAINT
v.


U.S. FOREST SERVICE,

                          Defendant.



                                       INTRODUCTION

       1.       Plaintiff Western Watersheds Project (WWP) brings this action under the

Freedom of Information Act (FOIA), 5 U.S.C. § 552, to seek records improperly withheld by

Defendant U.S. Forest Service and to stop the agency from implementing its FOIA policies in a

manner that leads to violations of FOIA.

       2.       To fulfill its mission of protecting watersheds and wildlife across the American

West, WWP routinely requests records from the Forest Service to shed light on the agency’s

management of our national forests. This case involves two separate FOIA requests that WWP



COMPLAINT                                                                                          1
            Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 2 of 16




sent to the Fremont-Winema National Forest in Oregon and one to the San Juan National Forest

in Colorado. The agency’s responses to these requests shared a common flaw: both National

Forests responded by referring documents to regional offices, where the records have lingered

for months or more than a year without action. These delays occurred because the Forest Service

has a policy—enshrined in an internal manual—that requires National Forests to refer any

documents that might be exempt from disclosure under FOIA to regional offices for additional

review and a final determination. This referral process creates backlogs and delays that have led

the agency to violate FOIA on multiple occasions and harmed WWP’s interests in timely

disclosure of the records sought.

       3.       In all three instances, the Forest Service failed to comply with FOIA’s twenty-day

deadline to provide a determination as to the scope of the records it intends to produce along

with its reasons for withholding any records. 5 U.S.C. § 552(a)(6)(A). Despite the months that

have passed and the efforts of WWP to communicate with the Forest Service, the agency

continues to withhold responsive documents and has yet to make a final determination for each

of these requests. Accordingly, WWP requests a ruling that the Forest Service is unlawfully

withholding records in violation of FOIA, and an order that the agency must produce all non-

exempt records within thirty days.

       4.       Through this case, WWP also seeks to hold the Forest Service accountable for

applying its intra-agency referral policy in a manner that has prevented and will continue to

prevent WWP from obtaining public records promptly, as FOIA requires. Thus, WWP also

requests an order that the agency may not use its intra-agency referral process to evade FOIA’s

mandates.




COMPLAINT                                                                                         2
            Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 3 of 16




                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over this action under the Freedom of Information Act,

5 U.S.C. § 552(a)(4)(B), and under 28 U.S.C. § 1331, because this action arises under the laws of

the United States, including FOIA and the Declaratory Judgment Act, 28 U.S.C. § 2201.

       6.       Venue is proper in this Court under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331

because Plaintiff WWP’s principal place of business is in this district.

       7.       Under 5 U.S.C. § 552(a)(6)(C)(i), WWP has exhausted its administrative

remedies because the Forest Service failed to comply with FOIA’s deadlines. WWP is thus

entitled to seek judicial review and injunctive relief under 5 U.S.C. § 552(a)(4)(B).

                                             PARTIES

       8.       Plaintiff WWP is an Idaho non-profit membership organization dedicated to

protecting and restoring watersheds and wildlife in the American West through education, public

policy initiatives, and legal advocacy. WWP has over 12,000 members and supporters, including

many members who live in Idaho. WWP is headquartered in Hailey, Idaho, and has staff in

Boise, Idaho, as well as in other western states.

       9.       WWP’s mission is to protect and restore western watersheds and wildlife through

education, public policy initiatives, and legal advocacy. WWP is active in seeking to protect and

improve the public lands, wildlife, and other natural resources and ecological values of western

watersheds, particularly by addressing impacts caused by domestic livestock grazing. WWP has

long-standing concerns about the Forest Service’s management of livestock grazing.

       10.      To further its mission, WWP often requests information regarding federal

programs and activities through FOIA. WWP then compiles and analyzes the information it

obtains through the requests and disseminates it to the public by: (1) presenting the material to its




COMPLAINT                                                                                          3
          Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 4 of 16




members and supporters, as well as members of other state and national conservation

organizations, through its newsletter and email alerts; (2) presenting the materials at national and

regional conferences; (3) participating in other public forums, such as local government

hearings; (4) issuing press releases and presenting the information to national, regional, and local

media; (5) posting the information (in a compiled and more readily understandable form) on

WWP’s internet web site, which has over 2,000 views each month; and (6) periodically posting

information in a compiled and more readily understandable form to a heavily trafficked weblog,

The Wildlife News (http://www.thewildlifenews.com), which receives on average over 10,000

visits each week. The records sought in the FOIA requests at issue here will help WWP inform

and educate its members and the public about the Forest Service’s grazing management and its

potential environmental effects on resources within two National Forests.

        11.     WWP and its staff and members are directly injured by the Forest Service’s

failure to comply with the statutory requirements of FOIA, and a favorable outcome of this

litigation will redress that injury. By delaying or withholding documents, the Forest Service

prevents WWP from obtaining, in a timely manner, information relevant to imminent

management actions, public comment opportunities, or other time-sensitive matters. In turn,

these delays and withholdings harm WWP by impeding the organization’s efforts to fulfill its

mission and denying the organization and its members timely access to information. WWP

brings this suit on behalf of itself, its staff, and its members.

        12.     Defendant U.S. FOREST SERVICE is an agency of the U.S. Department of

Agriculture within the Executive Branch of the U.S. Government. Pursuant to 5 U.S.C. § 552(f),

the agency is subject to FOIA’s requirements because it is in the possession and control of the

records sought by WWP.




COMPLAINT                                                                                          4
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 5 of 16




                          FACTUAL AND LEGAL BACKGROUND

The Freedom of Information Act

       13.     FOIA aims to “to pierce the veil of administrative secrecy and to open agency

action to the light of public scrutiny.” Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976)

(quotation omitted). To serve these aims, FOIA requires federal agencies to make its records

available to the public upon request. 5 U.S.C. § 552(a)(3)(A).

       14.     Within twenty business days of receiving a request for records, an agency must

determine and communicate the scope of the documents it intends to produce and withhold, and

the reasons for withholding any documents. 5 U.S.C. § 552(a)(6)(A). The agency must make

records “promptly available” that are not exempt from disclosure under one of FOIA’s nine

narrow exceptions. Id. § 552(a)(3)(A), (a)(6)(C)(i), (b). This “typically would mean within days

or a few weeks of a ‘determination,’ not months or years.” Citizens for Responsibility and Ethics

in Wash. v. Fed. Election Comm’n, 711 F.3d 180, 188 (D.C. Cir. 2013).

       15.     FOIA provides limited exceptions to this strict deadline. The agency may take an

additional ten business days if it is waiting for clarification from the requester, or if the agency

identifies “unusual circumstances” that require additional time. 5 U.S.C. § 552(a)(6)(B). FOIA

limits “unusual circumstances” to situations where the agency needs: to search for and collect

records from places other than the office processing the request; to process a “voluminous”

amount of records in a single request; or to consult with another agency or “among two or more

components of the agency having substantial subject-matter interest therein.” Id.

       16.     Upon request, an agency must inform the requester of “an estimated date on

which the agency will complete action on the request.” 5 U.S.C. § 552(a)(7)(B).




COMPLAINT                                                                                              5
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 6 of 16




       17.     FOIA confers jurisdiction on federal district courts “to enjoin the agency from

withholding agency records and to order the production of any agency records improperly

withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).

The Forest Service’s FOIA Process

       18.     The Forest Service is a part of the U.S. Department of Agriculture, which has a

decentralized FOIA program that allows each agency and staff office to independently receive,

handle, and process FOIA requests. The Department encourages requestors to direct requests to

the specific office that maintains the records sought. 7 C.F.R. § 1.3(a)(1).

       19.     Forest Service Manual 6270—entitled Availability of Records—describes the

agency’s authority and responsibilities under FOIA. The manual directs Forest Supervisors of

National Forests to sign “responses to initial requests or portions of initial requests” and to

“[p]romptly refer, to the Regional FOIA/PA Coordinator for Regional Forester decision, findings

of ‘no records’ and records which the forest FOIA/PA Coordinator recommends be withheld in

part or in entirety.” After a referral, the regional office is responsible for reviewing documents,

providing the requestor with a final determination, and producing any non-exempt documents.

       20.     On information and belief, this intra-agency referral process creates backlogs at

the regional offices and causes long delays in the agency’s responses to a FOIA request.

       21.     On information and belief, this intra-agency referral process causes the agency to

provide final determinations and to release non-exempt documents months or more than a year

after the statutory deadlines on a reoccurring basis.




COMPLAINT                                                                                             6
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 7 of 16




FOIA Request No. 2019-FS-R2-01472-F

       22.     On December 14, 2018, an employee of WWP emailed a FOIA request to the

FOIA Coordinator for the San Juan National Forest in Colorado seeking documents related to

several domestic livestock grazing allotments there (“San Juan FOIA request”).

       23.     On December 20, 2018, a Forest Service representative responded via email

acknowledging receipt of the request and assigning tracking number 2019-FS-R2-01472-F.

       24.     On January 23, 2019, at least twenty business days had passed since the agency

acknowledged receipt of the request, but the agency had yet to provide any response to WWP.

       25.     On February 5, 2019, a Forest Service representative informed WWP that it had

set an internal response due date of March 1, 2019, after which the Regional Office would “then

need time to review the documents for any material that may need redacting.” At that point, the

agency estimated it would provide “at least a partial response” on or before April 4, 2019.

       26.     The agency did not issue any response—partial or otherwise—to WWP on or

before April 4, 2019.

       27.     On April 24, 2019, an employee of WWP requested an update from the agency,

and on May 1, 2019, the Forest Service representative responded by saying that it had heard from

the regional office “and it was decided that I gather and produce a partial release to you as soon

as possible” and that the regional office “will produce the final release soon after.”

       28.     An employee of WWP requested updates on July 25, 2019, August 29, 2019, and

March 2, 2020, but received little information. In response to the most recent request, a Forest

Service representative responded by stating that the region was still in the process of reviewing

documents and hoped to have the request done “within 90 days.”




COMPLAINT                                                                                            7
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 8 of 16




       29.     More than 327 business days have passed since WWP first submitted this request,

but the Forest Service has not provided a determination about its intention to comply or reasons

for withholding documents nor produced any documents. The agency has not invoked any

unusual circumstances or exemptions to justify its withholdings.

Antelope Allotment FOIA Request #1

       30.     On October 9, 2019, an attorney for WWP emailed a FOIA request to the

Fremont-Winema National Forest in Oregon seeking documents related to permitting of

livestock grazing on the Antelope Allotment there (Antelope FOIA Request #1).

       31.     On October 22, 2019, that Forest’s FOIA Coordinator informed WWP’s attorney

that it was processing the request under tracking number 2020-FS-R6-00317-F.

       32.     On November 6, 2019, twenty business days had passed since the Forest Service

received WWP’s FOIA request.

       33.     On November 7, 2019, the FOIA Coordinator produced 41 documents but

withheld 33 other documents for “review by the regional Forester prior to release.” The

accompanying letter claimed that Forest Service Manual 6270 directed the agency “to refer all

records which may contain information that is required to be withheld under one of the nine

FOIA exemptions to the Regional Forester” for a final determination and release. This letter did

not advise WWP of any appeal rights nor identify any exemptions that justified the agency’s

withholding of the referred documents.

       34.     On November 12, 2019, the FOIA Coordinator for the Pacific Northwest Region

of the Forest Service (“PNW Coordinator”) acknowledged receipt of the referred documents,

advised that the regional office “has a backlog of pending FOIA requests and referrals”, and

provided a new tracking number: 2020-FS-R6-00774-F.




COMPLAINT                                                                                          8
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 9 of 16




       35.     On November 19, 2019, the PNW Coordinator advised that the request was

number 55 on a backlog of pending FOIA requests and referrals. On December 16, 2019, in

response to an inquiry, the PNW Coordinator stated the request was number 38 on that list. On

February 24, 2019, WWP’s attorney requested an update, but has yet to receive a response.

       36.     More than 122 business days have passed since WWP submitted this request, yet

the agency has not provided a final determination nor all responsive documents. The agency has

not invoked any unusual circumstances or exemptions to justify its delay and withholdings.

Antelope Allotment FOIA Request # 2

       37.     On November 19, 2019, an attorney for WWP emailed a FOIA request to the

Fremont-Winema National Forest seeking documents about the agency’s monitoring of livestock

grazing on the Antelope Allotment there (“Antelope Allotment FOIA Request #2”).

       38.     On November 26, 2019, that Forest’s FOIA Coordinator confirmed receipt of this

request, which was assigned tracking number 2020-FS-R6-01041-F, and estimated the

responsive records would be produced by December 18, 2019.

       39.     On December 19, 2019, the FOIA Coordinator responded to the request with a

letter from the Forest Supervisor stating 308 documents were being produced, but 3 documents

were being referred to the regional office for review. The letter again claimed that Forest

Service Manual 6270 directed the Forest to refer all records that may contain exempt information

to the regional office. This letter did not advise WWP of any appeal rights nor identify any

exemptions that justified the agency’s withholding of the referred documents.

       40.     On January 6, 2020, the PNW Regional Coordinator emailed WWP’s attorney to

acknowledge receipt of the referred documents, to assign a new tracking number—FOIA 2020-

FS-01609-F—and to advise of a backlog of pending FOIA requests and referrals. On February




COMPLAINT                                                                                       9
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 10 of 16




24, 2020, the attorney for WWP emailed the PNW Regional Coordinator requesting an update on

this FOIA request, who has yet to respond.

       41.     More than 94 business days have passed since WWP submitted this request, yet

the agency has not provided a final determination nor all responsive documents. The agency has

not invoked any unusual circumstances or exemptions to justify its delay and withholdings.

Harm from the Forest Service’s Intra-Agency Referral Process

       42.     WWP has submitted other FOIA requests to the Forest Service that have resulted

in referrals of documents to a regional office, which led to long delays in receiving

determinations and non-exempt documents under FOIA.

       43.     On information and belief, other entities have submitted FOIA requests to the

Forest Service that have resulted in referrals to a regional office, which led to long delays in

receiving determinations and non-exempt documents under FOIA.

       44.     The delays stemming from the intra-agency referral process have harmed WWP

by denying the organization timely access to information that sheds light on the agency’s

management of public lands, wildlife, and natural resources. WWP routinely uses such

information in time-sensitive matters such as monitoring conditions in National Forests during

short grazing seasons, participating in public comment periods or advocacy opportunities that

have deadlines, and informing its members and the public about other pressing matters. The

Forest Service’s failure to provide public records in a timely manner has denied WWP the

opportunity to use the information in such time-sensitive work, and thereby impeded WWP’s

ability to fulfill its mission and harmed the organization and its members.

       45.     WWP has submitted and will continue to submit, on a regular basis, FOIA

requests to the Forest Service.




COMPLAINT                                                                                          10
        Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 11 of 16




       46.     Given the Forest Service’s past pattern and practice and current policy of referring

any documents with potentially exempt information to the regional office for review, the agency

is likely to do so in the future when WWP submits FOIA requests. When this happens, it is

likely the agency will take months or more than a year to act on such referrals.

       47.     Accordingly, WWP and its members will continue to be harmed in the future

when the agency refers documents to regional offices for review and final determinations, which

will continue to delay the release of non-exempt documents well past the statutory deadline

absent action by the Court.

                                    CLAIMS FOR RELIEF

                                         CLAIM I
                         Violation of FOIA: San Juan FOIA Request

       48.     WWP realleges and incorporates by reference all preceding paragraphs.

       49.     WWP has a statutory right to a timely determination on its FOIA request and

prompt production of the non-exempt records sought. 5 U.S.C. § 552(a)(3), (a)(6).

       50.     In response to WWP’s San Juan FOIA Request, the Forest Service failed to

provide a determination within FOIA’s twenty-day deadline. More than 327 days after receiving

the request, the agency has still not produced all responsive records nor made a final

determination. The agency has not invoked any exemptions under FOIA that allow it to

withhold any records nor any “unusual circumstances” that allow it to evade FOIA’s deadline

and disclosure requirements.

       51.     By failing to produce all responsive records promptly, the Forest Service has

constructively denied part of WWP’s request and is unlawfully withholding records.




COMPLAINT                                                                                       11
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 12 of 16




       52.     Accordingly, the Forest Service is violating FOIA in the following separate ways:

1) failing to provide a determination by the statutory twenty-day deadline; and 2) unlawfully

withholding responsive documents. 5 U.S.C. § 552(a)(3), (a)(6).

       53.     The Forest Service’s violations of FOIA have deprived WWP of its right to

receive public records promptly and injured WWP’s interests, which will continue absent the

relief requested herein.

       54.     WWP is therefore entitled to declaratory and injunctive relief stating that the

Forest Service violated FOIA and requiring the agency to promptly produce responsive records,

as well as to reasonable costs of litigation and attorneys’ fees.

                                         CLAIM II
                   Violation of FOIA: Antelope Allotment FOIA Request #1

       55.     WWP realleges and incorporates by reference all preceding paragraphs.

       56.     WWP has a statutory right to a timely determination on its FOIA Request, an

estimated date of completion, and prompt production of the non-exempt records sought. 5

U.S.C. § 552(a)(3), (a)(6)(C)(i), (a)(7)(B)(ii).

       57.     In response to WWP’s Antelope Allotment FOIA request #1, the Forest Service

failed to provide a complete and adequate determination within FOIA’s twenty-day deadline and

failed to provide an estimated date of completion upon request. More than 122 days after

receiving the request, the agency has still not produced all responsive records nor made a final

determination. The agency has not invoked any exemptions under FOIA that allow it to

withhold any records nor any “unusual circumstances” that allow it to delay or bypass FOIA’s

deadline and disclosure requirements.

       58.     By failing to produce all responsive records promptly, the Forest Service has

constructively denied part of WWP’s request and is unlawfully withholding records.



COMPLAINT                                                                                          12
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 13 of 16




       59.     Accordingly, the Forest Service has violated FOIA in the following separate

ways: 1) failing to provide a determination by the statutory twenty-day deadline; 2) failing to

provide an estimated date of completion; and 3) unlawfully withholding responsive documents.

5 U.S.C. § 552(a)(3), (a)(6).

       60.     The Forest Service’s violations of FOIA have deprived WWP of its right to

receive public records and injured WWP’s interests, which will continue absent the relief

requested herein.

       61.     WWP is therefore entitled to declaratory and injunctive relief stating that the

Forest Service violated FOIA and requiring the agency to promptly produce responsive records,

as well as to reasonable costs of litigation and attorneys’ fees.

                                         CLAIM III
                    Violation of FOIA: Antelope Allotment FOIA Request #2

       62.     WWP realleges and incorporates by reference all preceding paragraphs.

       63.     WWP has a statutory right to a timely determination on its FOIA request, an

estimated date of completion, and prompt production of the non-exempt records sought. 5

U.S.C. § 552(a)(3), (a)(6)(C)(i), (a)(7)(B)(ii).

       64.     In response to WWP’s Antelope Allotment FOIA request #2, the Forest Service

failed to provide a complete and adequate determination within FOIA’s twenty-day deadline and

failed to provide an estimated date of completion upon request. More than 94 days after

receiving the request, the agency has not produced all responsive records nor made a final

determination. The agency has not invoked any exemptions under FOIA that allow it to

withhold any records nor any “unusual circumstances” that allow it to delay or bypass FOIA’s

deadline and disclosure requirements.




COMPLAINT                                                                                         13
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 14 of 16




       65.     By failing to produce all responsive records promptly, the Forest Service has

constructively denied part of WWP’s request and is unlawfully withholding records.

       66.     Accordingly, the Forest Service has violated FOIA in the following separate

ways: 1) failing to provide a determination by the statutory twenty-day deadline; 2) failing to

provide an estimated date of completion; and 3) unlawfully withholding responsive documents.

5 U.S.C. § 552(a)(3), (a)(6).

       67.     The Forest Service’s violations of FOIA have deprived WWP of its right to

receive public records and injured WWP’s interests, which will continue absent the relief

requested herein.

       68.     WWP is therefore entitled to declaratory and injunctive relief stating that the

Forest Service violated FOIA and requiring the agency to promptly produce responsive records,

as well as to reasonable costs of litigation and attorneys’ fees.

                                       CLAIM IV
     Impermissible Policy, Pattern, and Practice of Missing Deadlines and Unlawfully
                       Withholding Records in Violation of FOIA

       69.     WWP re-alleges and incorporates by reference all preceding paragraphs.

       70.     The Forest Service has adopted and is engaged in a pattern, practice, and policy of

violating FOIA by referring potentially-exempt documents to regional offices for review, which

creates large backlogs that prevent the agency from complying with FOIA.

       71.     In response to the three FOIA requests described above, the Forest Service

violated FOIA’s mandates to provide a determination within twenty business days of receiving a

request, to produce responsive documents promptly, and to provide an estimated date of

completion upon request. These violations resulted from the Forest Service’s directive that




COMPLAINT                                                                                         14
         Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 15 of 16




Forest Supervisors must refer all documents that may be exempt under the statute to regional

offices for further review and a final determination.

       72.     On information and belief, the Forest Service has failed to ensure that its regional

offices are equipped to review and act upon all referred documents in a manner that complies

with the deadlines and requirements of FOIA.

       73.     The Forest Service’s repeated and unlawful actions in violation of FOIA have

harmed and will continue to harm WWP by preventing the organization from accessing records

that it is entitled to receive in a timely manner, which impedes the organization’s efforts to shine

light on the agency’s management of livestock grazing on public lands and thereby fulfill its

mission of protecting watersheds and wildlife in the American West.

       74.     The Forest Service’s policy and practice of using its intra-agency referral process

has resulted in and will continue to result in violations of FOIA’s deadlines and requirements

absent intervention by this Court.

       75.     WWP therefore is entitled to injunctive and declaratory relief to compel the Forest

Service to comply with FOIA’s deadlines and requirements and to prevent the Forest Service

from continuing to rely on its policy to evade FOIA’s mandates.

                                     PRAYER FOR RELIEF

WHEREFORE, WWP respectfully prays that this Court:

       A.      Declare, hold, and adjudge that the Forest Service has violated FOIA for each of

the three FOIA requests identified above;

       B.      Order the Forest Service to comply with FOIA by producing all non-exempt

public records in response to each of the three FOIA requests discussed above within thirty days;




COMPLAINT                                                                                         15
        Case 1:20-cv-00172-DCN Document 1 Filed 04/08/20 Page 16 of 16




       C.      Declare that the Forest Service is engaged in an impermissible policy, pattern, and

practice of violating FOIA when applying its intra-agency referral process in response to WWP’s

FOIA requests;

       D.      Enjoin the Forest Service from continuing that unlawful policy, pattern, and

practice when responding to WWP’s FOIA requests;

       E.      Award WWP its reasonable attorneys’ fees and litigation costs pursuant to 5

U.S.C. § 552(a)(4)(E) and/or all other applicable authorities;

       F.      Grant such other and further relief as WWP may hereinafter request or as the

Court deems just and proper.

Dated: April 8, 2020                          Respectfully submitted,

                                              /s/ Laurence (“Laird”) J. Lucas
                                              Elizabeth H. Potter (OSB #105482), pro hac vice
                                                      pending
                                              Laurence (“Laird”) J. Lucas (ISB #124854)
                                              ADVOCATES FOR THE WEST
                                              P.O. Box 1612
                                              Boise, ID 83701
                                              (208) 342-7024
                                              epotter@advocateswest.org
                                              llucas@advocateswest.org
                                              Attorneys for Plaintiff




COMPLAINT                                                                                       16
